Atkinson, Presiding Justice.
1. Section II of the act approved March 23, 1937 (Ga. L. 1937, pp. 594, 600), declares in part: “No person in the classified civil service who shall have been permanently appointed or inducted into civil service under provisions of this act shall be removed, suspended, demoted, or discharged, except for cause, and only upon the written accusation of the chief of the fire department or a member of the Board of Piremasters or any citizen or taxpayer, a written statement of which accusation, in general terms, shall be served upon the accused, and a duplicate filed with the board. The chief of the fire department may suspend a member pending the confirmation of the suspension by the Board of Piremasters. Any person so removed, suspended, demoted, or discharged may, within ten days from the time of his removal, suspension, demotion, or discharge, file with the board a written demand for an investigation; whereupon the board shall corn-duet such investigation.” Where a fireman in the City of Atlanta, duly classified under the above-quoted civil-service law, was suspended by the chief of the fire department without written charges of the cause of suspension, and the suspension was thereafter confirmed by the Board of Piremasters upon written charges preferred before that body, without service on the fireman, such suspension and confirmation by the Board of Piremasters was violative of the above-quoted provisions of the civil-service act of 1937, and unauthorized.
2. Where on August 31, next following the oral suspension which occurred on April 26, 1937, the fireman instituted a mandamus proceeding against the chief of the fire department and the several members of the Board of Piremasters, to compel reinstatement to his position as a fireman, the petition alleging the case substantially as indicated above, the remedy sought was appropriate. Blount v. Parham, 184 Ga. 515 (191 S. E. 911). The judge erred in dismissing the action on general demurrer to the petition. Judgment reversed.

All the Justices concur.

B. L. Milling and Howard, Tiller & Howard, for plaintiff.
J. O. Savage, C. S. Winn, Bond Almand, and J. C. Murphy, for defendants.